                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON

 RONALD E. HILL,                              )
                                              )
       Petitioner,                            )
                                              )
                                                       No. 5:18-CV-509-REW-HAI
 v.                                           )
                                              )
                                                               JUDGMENT
 DEPARTMENT OF CORRECTIONS,                   )
                                              )
      Respondent.                             )

                                       **********

       Consistent with the Opinion and Order entered today, and pursuant to Federal Rule of Civil

Procedure 58, the Court:

       (1) ENTERS JUDGMENT in favor of Respondent, the Department of Corrections;

       (2) DISMISSES the petition (DE #1) WITH PREJUDICE;

       (3) DENIES issuance of a certificate of appealability; and

       (4) STRIKES this matter from the Court’s active docket.

This is a FINAL and APPEALABLE Judgment, and there is no just cause for delay.

       This the 26th day of November, 2018.
